Case 3:19-cv-07853-BRM-TJB Document 30 Filed 10/30/19 Page 1 of 2 PagelD: 694

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY

JOHN DOE,

Plaintiff,

Civil Action No. 3:19-cv-07853 BRM-TJB
v.

PRINCETON UNIVERSITY, ET"
AL,

Defendants.

 

 

ay ORDER ON CONSENT MOTION TO SEAL PORTIONS

 

" OF EXHIBITS B, C, D, AND E (DKT, 19, 19-1, 19-2 and 19-3) TO THE

CERTIFICATION OF LAUREL PYKE MALSON (DKT. 18-2)

This matter, having been brought before this Court by Defendants The
Trustees of Princeton University (“Princeton” or “the University”) and Michele
Minter, Regan Hunt Crotty, Joyce Chen Shueh, Walter Wright, Cole M. Crittenden,
Kathleen Deignan, W. Rochelle Calhoun, Jill S. Dolan, and Sarah-Jane Leslie (the
“Individual Defendants”) (collectively referred to as “Defendants”), and the Court
having considered all documents submitted in connection with this motion, the Court
hereby FINDS:

(a) that the nature of the materials or proceedings at issue watrant redacting

and sealing;
Case 3:19-cv-07853-BRM-TJB Document 30 Filed 10/30/19 Page 2 of 2 PagelD: 695

(b) that the Court’s and the patties’ legitimate private or public interests warrant
the telief sought;

(c) that clearly defined and serious injury, specifically, disclosure of private,
personal, and identifying information regarding current and former students and the
potential compromise of Princeton’s ability to protect its confidential sexual
misconduct process, would result if the relief sought is not granted; and

(d) that no less restrictive alternative to the relief sought is available.

NOW, THEREFORE, the Court hereby ORDERS as follows:

1, The Consent Motion to Seal is hereby GRANTED.

IT IS SO ORDERED.

 

Pha canes <p Perproitoans

Tonianne J giovantid
Magistrate Judge

Date:__O (+0084 20 DALY

The clevk of the towvt I diveeted + terminate
Douke+ Exrtry NO. 20,

 
